Citation Nr: 1701732	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from April 1952 to March 1954 and in the United States Army from July 1954 to July 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran's claim for service connection for tinnitus was previously remanded by the Board for a VA medical examination in February 2015.  Following readjudication by the RO in February 2016, the matter was again remanded by the Board for an addendum medical opinion.  

The Veteran was examined at the St. Louis VA Medical Center (VAMC) in July 2015 and an addendum medical opinion was provided in July 2016.  Based upon the examiner's medical opinion, the RO again denied the Veteran's claim for service connection for tinnitus.  The case has since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

The Veteran's tinnitus was as least as likely as not incurred during his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

In addition, service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  An organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Tinnitus

Tinnitus is readily observable by lay persons, and the Veteran's assessment of tinnitus is sufficient to establish the diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  The Veteran noted his tinnitus in his April 2007 Statement in Support of Claim, and in his March 2008 Statement in Support of Claim he claimed he had experienced tinnitus since service.  He also reported right ear tinnitus to a VA medical examiner during a May 2010 examination.  He then reported left ear tinnitus, occurring one to two times per year lasting up to thirty second, during a July 2015 examination.  Therefore, the Board concludes that the Veteran has a current disability of tinnitus.

The Veteran reported that he was exposed to noise from his duties as an infantryman  in the Army as he was required operate machine guns and he also was responsible for catching casings from large gun fire in the Navy.  The Veteran also stated that he was not provided with hearing protection until late in his military service.  The Veteran is competent to report noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In addition, the Veteran stated that he reported his tinnitus to his unit aidman in service, but was told there was nothing he could do about it.  See June 2010 Statement in Support of Claim.  In light of this evidence, the Board finds that the Veteran's assertions of in-service noise exposure are credible and consistent with his service.  38 U.S.C.A. § 1154(a).

The Board acknowledges that the July 2015 and July 2016 VA examiner noted that the Veteran reported his tinnitus for the first time over fifty years after the conclusion of his service.  However, the Veteran's account in his June 2010 Statement in Support of Claim that he reported tinnitus to his unit aidman, but was informed that there was nothing he could do about tinnitus, explains why he may not have reported it in earlier examinations.  Furthermore, the Veteran plainly stated in his March 2008 Statement in Support of Claim that although he previously denied having tinnitus during his August 2007 VA examination, he only did so because he was uncertain what the examiner was asking at the time and has had tinnitus since service.  Affording the Veteran the benefit of the doubt, the Board finds his assertions regarding the onset of his tinnitus to be credible.

In addition, the Board acknowledges that the July 2015 and July 2016 VA examiner provided a negative nexus opinion as a result of the Veteran's reports of a delayed onset of symptoms.  However, as noted above, the Board finds the Veteran's reported history of symptoms during and since service to be credible.  Thus, the negative July 2015 and July 2016 opinions are based on an inaccurate factual premise and lacks probative value.

Consequently, the most probative evidence of record supports a finding that the Veteran's tinnitus first manifested during active service and the symptoms have been present since that time.  The Board notes that the record has also raised the theory that the Veteran's tinnitus is secondary to his bilateral hearing loss.  However, as the record supports a grant of service connection on a presumptive basis under 38 C.F.R. § 3.307, the Board need not address any other theory of entitlement advanced.

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred during active service.  Consequently, service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


